DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 Response to Amendment
The amendment filed 01/06/2022 has been entered. Applicant has amended claims 1, 4, 8, 11, 15, and 18. Applicant has cancelled claims 3, 10, and 17. Claims 1-2,4-9,11-16 and 18-21 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 01/06/2022, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Rygh et al (US 2015/0091920). Rygh teaches the amended limitations as seen below.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: The aforementioned claims contain contingent limitations (see MPEP 2111.04 (II)), The broadest (ex: “in response to”). Appropriate correction is required.
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aston et al (US 2017/0017413) in view of Fuller (US 8,260,769), Aronovich et al (US 2014/0012822) and Rygh et al (US 2015/0091920).
Regarding claim 1, Aston teaches a computer-implemented method, executed on a computing device, comprising: executing the first search request within an initial first search window starting at the initial first cursor starting location(Figure 40, S4004-S4009: In the embodiment of FIG. 40, the process then proceeds with the optional step of checking whether the current read-ahead distance (see FIG. 38A and description thereof) is smaller than the maximum read-ahead distance in step S4004, and if the step S4004 returns NO, the read-ahead examination and the movement of the read-ahead cursor RAC through the free space object waits for movement of the allocation cursor AC, and when the allocation cursor AC moves again) ; and updating the first cursor pointer to identify an updated first cursor starting location based, at least in part, upon the initial first search window (paragraph 0312 - continues with step S4007 in which the current indicator of the free space object FSO (as indicated by the new position of the read-ahead cursor) is checked as to whether the respectively associated storage block is free or used, as part of the read-ahead examination), includes locating at least one unused blocks from the one or more blocks ([0271] - FIG. 36 exemplarily shown the association between the indicators of the set of indicators referred to as Set4 and storage blocks B1 to BM. Exemplarily, the block B8 is the first unused (free) block and corresponds to the indicator that is indicated by the allocation cursor AC. Accordingly, if new user data is to be written to disk, the next block to be allocated is block B8, thereafter block B10 because block B9 is used etc).
Aston does not explicitly teach maintaining a first cursor pointer for a memory system, wherein the first cursor pointer concerns a first search criteria and identifies an initial first cursor starting location; receiving a first search request for the memory system that satisfies the first search criteria; if the first search request was not executed successfully, executing the first search request within an expanded first search window.
Fuller teaches maintaining a first cursor pointer for a memory system, wherein the first cursor pointer concerns a first search criteria and identifies an initial first cursor starting location (Figure 5, 502-514, search query includes sort criteria, search query includes a query cursor); receiving a first search request for the memory system that satisfies the first search criteria (figure 5, 530 - After identifying the one or more index portions, Server 106 identifies (530) one or more matching entities that match the search query);
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Aston, as seen above, to include maintaining a first cursor pointer for a memory system, wherein the first cursor pointer concerns a first search criteria and identifies an initial first cursor starting location; receiving a first search 
Aronovich teaches wherein the first search criteria includes searching for one or more physical large blocks (PLBs) within the memory system (fig 3, 304-306 The method 300 identifies the search start point as the point starting after the minimum sub-block size (step 306). The method 300 determines if the maximum sub-block size and/or the end of the block has been reached (step 308)), and wherein executing the first search request within the initial first search window starting at the initial first cursor starting location (Figure 4, 402-412), and the presence of PLBs (see cited sections)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Aston in view of Fuller, as seen above, to include wherein the first search criteria includes searching for one or more physical large blocks (PLBs) within the memory system and wherein executing the first search request within the initial first search window starting at the initial first cursor starting location and the presence of PLBs as taught by Aronovich. It would be advantageous to make the combination to reduce storage requirements by finding blocks that will result in more efficient storage as taught by Aronovich([0004]).
Rygh teaches further comprising: if the first search request was not executed successfully, executing the first search request within an expanded first search window ([0073] At 306, if the search window is to be advanced at this block, then a prefetch of a next column of reference data for the search window may be initiated as indicated at 308. Otherwise, no fetch is initiated at this block. In at least some embodiments, the decision on whether to initiate a fetch for a block may be based on which row of the row group the block is from. For example, in at least some embodiments, a prefetch may be initiated only at blocks that are in the top row of the row group. Thus, a fetch from the memory where the reference frame is stored may only be initiated once every r blocks, where r is the number of rows in a row group. In at least some embodiments, the prefetch is initiated to obtain a next column of reference data that will not be needed for at least r blocks, where r is the number of rows in a row group. Thus, the memory system has at least r blocks or pipeline cycles to fetch the reference data into the search window before the reference data is needed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Aston in view of Fuller and Aronovich to include if the first search request was not executed successfully, executing the first search request within an expanded first search window as taught by Rygh. It would be advantageous to make the modification in order to maintain an overall level of performance in block processing pipelines at times when the memory system is causing delays. 
Regarding claim 2, Aston teaches further comprising: if the first search request was executed successfully, satisfying the first search request (Figure 40 - Otherwise, as part of the read-ahead examination, since the full set of indicators has been observed, it is checked in step S4009 whether a read-ahead condition is fulfilled).
Regarding claim 3, Aston teaches further comprising: if the first search request was not executed successfully, executing the first search request within an expanded first search window (Fig38C and 38 D - a function of resetting the read-ahead cursor RAC may be enabled (e.g. by an administrator/user via the management computer 1500 by operating a GUI or inserting CLI commands), and the read-ahead examination and the read-ahead cursor may be reset to the position of the allocation cursor (or one position ahead of the allocation cursor AC as exemplarily illustrated in FIG. 38D).
Regarding claim 4, Aston teaches further comprising: revising the updated first cursor starting location based, at least in part, upon the expanded first search window (Fig38C and 38 D - a function of resetting the read-ahead cursor RAC may be enabled (e.g. by an administrator/user via the management computer 1500 by operating a GUI or inserting CLI commands), and the read-ahead examination and the read-ahead cursor may be reset to the position of the allocation cursor (or one position ahead of the allocation cursor AC as exemplarily illustrated in FIG. 38D).
Regarding claim 5, Aston does not explicitly teach further comprising: receiving a new search request for the memory system that satisfies the first search criteria; executing the new search request within a new first search window starting at the updated first cursor starting location; and updating the first cursor pointer to identify a new first cursor starting location based, at least in part, upon the new first search window.
Fuller teaches receiving a new search request for the memory system that satisfies the first search criteria (Figure 9A-B, 930 and 946 - Server 106 generates (942) a new query cursor that indicates a stopping point of a search performed using the second search query. Server 106 sends (944), to Client 102 search results including representation of at least a portion of the second set of results. Client 106 receives (946) the search results for second search query. In some implementations, the second set of search results include the new query cursor); executing the new search request within a new first search window starting at the updated first cursor starting location(Figure 9A-B, 930-946 - Server 106 generates (942) a new query cursor that indicates a stopping point of a search performed using the second search query. Server 106 sends (944), to Client 102 search results including representation of at least a portion of the second set of results. Client 106 receives (946) the search results for second search query. In some implementations, the second set of search results include the new query cursor) ; and updating the first cursor pointer to identify a new first cursor starting location based, at least in part, upon the new first search window (Figure 9B, 942 -  Server 106 generates (942) a new query cursor that indicates a stopping point of a search performed using the second search query).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Aston, as seen above, to include receiving a new search request for the memory system that satisfies the first search criteria; executing the new search request within a new first search window starting at the updated first cursor starting location; and updating the first cursor pointer to identify a new first cursor starting location based, at least in part, upon the new first search window as taught by Fuller. It would be advantageous to make the combination to cut down on the time needed to search and only search specific sections of the memory to improve efficiency in the searching as taught by Fuller (Col 1, lines 55-60).
Regarding claim 6, Aston does not explicitly teach further comprising: maintaining a second cursor pointer for the memory system, wherein the second cursor pointer concerns a second search criteria and identifies an initial second cursor starting location; receiving a second search request for the memory system that satisfies the second search criteria; executing the second search request within an initial second search window starting at the initial second cursor 
Fuller teaches further comprising: maintaining a second cursor pointer for the memory system, wherein the second cursor pointer concerns a second search criteria and identifies an initial second cursor starting location (Figure 9A-B, 930 and 946 - Server 106 generates (942) a new query cursor that indicates a stopping point of a search performed using the second search query. Server 106 sends (944), to Client 102 search results including representation of at least a portion of the second set of results. Client 106 receives (946) the search results for second search query. In some implementations, the second set of search results include the new query cursor); receiving a second search request for the memory system that satisfies the second search criteria (Figure 9A, 930); executing the second search request within an initial second search window starting at the initial second cursor starting location (Figure 9A-B, 930 and 946 - Server 106 generates (942) a new query cursor that indicates a stopping point of a search performed using the second search query. Server 106 sends (944), to Client 102 search results including representation of at least a portion of the second set of results. Client 106 receives (946) the search results for second search query. In some implementations, the second set of search results include the new query cursor); and updating the second cursor pointer to identify an updated second cursor starting location based, at least in part, upon the initial second search window (Figure 9B, 942 -  Server 106 generates (942) a new query cursor that indicates a stopping point of a search performed using the second search query).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Aston, as seen above, to include maintaining a second cursor pointer for the memory system, wherein the second cursor pointer 
Regarding claim 7, Aston teaches wherein the memory system is a portion of a storage platform (figures 1-3, - FIG. 1 is an exemplary logical block diagram of an embodiment of a file server to which various aspects of the present invention are applicable).
Claims 8-9, 11-16, and 18-21 are rejected using similar reasoning seen in claims 1-2 and 4-7 due to reciting similar limitations but directed towards a computer program product and computing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166